 

EXHIBIT 10.3(e)

 

FOURTH AMENDMENT TO ESCO TECHNOLOGIES INC.
DIRECTORS’ EXTENDED COMPENSATION PLAN

 


 

WHEREAS, ESCO Technologies Inc. (“Company”) adopted the ESCO Technologies Inc.
Directors’ Extended Compensation Plan (“Plan”); and

 

WHEREAS, the Plan provides that payment of 50% of the annual benefit payable to
the director shall continue to be paid to the director’s surviving spouse for
the life of such spouse; and

 

WHEREAS, certain benefits under the Plan are not subject to Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”), because they were deferred
before January 1, 2005 and the Plan has not been materially modified after
October 3, 2004 (“grandfathered benefits”); and

 

WHEREAS, a director may (in accordance with the requirements of Code Section
409A, to the extent applicable) elect to receive the actuarial equivalent of the
director’s entire benefit under the Plan in a single lump sum; and

 

WHEREAS, all benefits payable under the Plan to current directors of the Company
have been fully earned and vested and either are grandfathered benefits or are
subject to a lump sum election that was made in accordance with the requirements
of Code Section 409A; and

 

WHEREAS, the Human Resources and Compensation Committee (“HRCC”) of the Board of
Directors of the Company has plenary authority to interpret and to apply the
terms of the Plan and to take such additional action consistent with the purpose
of the Plan as is, in its sole judgment, just and equitable; and

 

WHEREAS, pursuant to such authority, the HRCC has interpreted the foregoing
provisions of the Plan to provide for payment of a lump sum benefit equal to the
actuarial equivalent of 50% of a director’s entire benefit upon separation of
service of the director on account of death; and

 

WHEREAS, the Company desires to amend applicable provisions of the Plan to
provide for the payment of such benefit (1) with respect to grandfathered
benefits, in a manner that complies with the requirements of Code Section 409A,
effective as of the date hereof, and (2) with respect to those benefits subject
to a lump sum election, in accordance with the otherwise applicable provisions
of the Plan and (a) in accordance with an interpretation of such provisions that
complies with the requirements of Code Section 409A, effective as of January 1,.
2013, and (b) the provisions of Treasury Regulations Section 1.409A-3(j)(2)
permitting the addition of death as a potentially earlier alternative payment
event to an amount previously deferred, effective as of the date hereof;

 

NOW, THEREFORE, effective as of the dates set forth in the preceding paragraph,
the Plan is amended by adding the following sentence at the end Paragraph 4 of
Section III:

 

If a director’s separation from service (as interpreted in accordance with the
requirements of Code Section 409A) is on account of death, the actuarial
equivalent of 50% of the director’s entire benefit, determined as if the
director retired on the day immediately prior to the date of the director’s
death, shall be paid to the director’s surviving spouse in a lump sum in the
first quarter following the date of the director’s death (or, at the sole
discretion of the Company, on an earlier date that is no more than 30 days prior
to the first day of such quarter).

 

IN WITNESS WHEREOF, the foregoing Amendment was adopted on the 7th day of
August, 2013.

 

 

